Action to recover damages for personal injuries alleged to have been sustained when the infant defendant drove an automobile, owned by the other defendant, into an excavation in which the plaintiff was working. The defendants served a third-party complaint upon plaintiff’s employer based upon his alleged negligence in leaving the excavation unguarded. Special Term made an order granting the third-party defendant’s motion to dismiss the third-party complaint for insufficiency, and the third-party plaintiffs appeal from the judgment entered thereon. Judgment unanimously affirmed, with $10 costs and disbursements. No opinion. Present — Nolan, p. J., Adel, Wenzel, MacCrate and Schmidt, JJ.